DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the response to the communication filed on 06/14/2022.
Claims 1-8 remain pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 recites “the average visible light transmittance of said solar cell is over 60%” is new matter not supported by the originally filed disclosure.  The originally filed disclosure does not recite any numerical value associated with the visible light transmittance of the solar cell that is over 60%.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 recites the limitation "the material" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is advised that the phrase “the material” be amended to “a material” to overcome current rejection.
Claim 4 recites the limitation “the material” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is advised that the phrase “the material” be amended to “a material” to overcome current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2011/0109607) in view of Barr et al. (US 2018/0366654).  Further evidence is provided by Kirner et al. (WO 2019/116031).
Addressing claims 1 and 7, Wu discloses a mobile electronic device (e-book, [0012]) with high-energy photon solar recharging functionality (fig. 1) comprising at least:
	a display module 104 [0024], capable of displaying the screen’s 104 graphic (it is what a display does);
	a solar cell 102 (fig. 1) comprising at least:
	an anode 304 comprising a transparent electrode layer [0028];
	a photoactive layer 302 with an average of absorption coefficients in the wavelength range of 500 nm to 800 nm which is smaller than 30% of the average of absorption coefficients of the material in the range of 350 nm and 500 nm; said averages are calculated over the measurements in round nanometer values and 1 nm increments (the limitation would have been obvious to one of ordinary skill in the art based on the teaching of Wu for the following reasons:
Wu discloses in fig. 4 two experiments where the photoactive material has the  transmission of light in the range between 500 nm to 800 nm that is much higher than the transmission of light in the range between 350 nm and 800 nm.  Fig. 4 shows the transmission of light at 350 nm – 480 nm below or at 10% and transmission of light at 500 nm to 780 nm between 15% and 80%, which implies the average transmission of light in between 350 nm to 500 nm is less than 30% of the transmission of light between 500 nm to 800 nm.  Based on the data in fig. 4, it is believed that Wu implicitly disclose relationship between the absorption of light between 350 nm and 500 nm versus the absorption of light between 500 nm to 800 nm is an inverse of the relationship between the transmission of light between 350 nm and 500 nm versus the transmission of light between 500 nm to 800 nm.  This is evidenced by the disclosure of Barr, which is about a photovoltaic device that is designed to be visibly transparent or transmitting the majority of light in the visible spectrum while absorbing light in the UV and near infrared spectrum, in paragraph [0026] that states “visible transmittance of 30%, or absorption of 70%”.  Therefore, based on the teaching of Wu and the evidence provided by Barr, it is believed that Wu implicitly discloses the average of absorption of light in the wavelength range of 500 nm to 800 nm is smaller than 30% of the average of absorption of light in the range of 350 nm to 500 nm.
Wu further discloses the solar cell is designed to be transparent to visible light spectrum in order to not interfering with the display effect [0013] and provide visual comfort to the human eye [0037].
Wu further discloses in paragraphs [0030-0032] the bandgap energy of the photoactive layer is tuned to achieve the corresponding transparency in desired wavelengths.
Therefore, at the time of the effective filing date of the invention, one with ordinary skill in the art would have arrived at the claimed average of absorption coefficients in the wavelength of 500 nm to 800 nm that is smaller than 30% of the average of absorption coefficients of the material in the range of 350 nm and 500 nm when performing routine experimentation with the material and bandgap of the photoactive layer as suggested by the experiments 1 and 2 of Wu in order to optimize the visible transparency of the photoactive layer in the range between 500 nm to 800 nm and absorption of light outside of 500 nm to 800 nm, that includes light in the range of 350 nm to 500 nm, to minimize the interference of the display effect and enhance visual comfort to the human eye.
a cathode 300 comprising a transparent electrode layer [0028];
a charging mechanism capable of recharging the device (fig. 1);
wherein said solar cell 102 is positioned in front of the display module 104, towards the outer surface of the screen (fig. 2), and electrically connected to the charging mechanism of the device (fig. 1);

Wu is silent regarding the average visible light transmittance of the solar cell is over 60%.

Barr discloses a visibly transparent photovoltaic cell with average visible light transmittance over 60% in order to reduce optical interference when it is viewed by a human [0027] similarly to the goal of Wu’s device where the solar cell is designed to have visible light transmittance in order to not interfering with the display effect [0013] and provide visual comfort to the human eye [0037].  Barr further discloses the photoactive layer comprises donor and acceptor materials that are chosen to optimize the visible light transmittance property (fig. 6).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the photovoltaic cell of Wu with the photoactive layer of Barr in order to optimize the visible light transmittance of the solar cell in order to reduce optical interference when it is viewed by a human (Barr, [0027]).  One of ordinary skill in the art would have arrived at the claimed solar cell having an average visible light transmittance over 60% when performing routine experimentation with the materials and dimensions of the solar cell according to the teaching of Barr in order to optimize the visible light transparency of the solar cell to reduce optical interference when it is viewed by a human.

Addressing claims 5-6 and 8, Wu is silent regarding the limitation of current claims.

Barr discloses a photovoltaic device that absorbs light in the UV and NIR spectrum while being transparent to visible light spectrum (fig. 1A), similarly to that of Wu.  The photovoltaic device of Barr is an organic solar cell (fig. 6 shows various donor and acceptor materials for the photoactive layer that are organic materials) and comprises electron and hole transporting layers [0101].  Barr further discloses in paragraphs [0100 and 0117] the device includes stacked configuration to provide tandem device configurations with multiple heterojunctions to enhance spectral coverage.

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the mobile device of Wu by substituting the known visibly transparent solar cell with the known visibly transparent solar cell of Barr in order to obtain the predictable result of generating electrical power from the absorption of UV and NIR light spectrum while allowing the visible light spectrum to pass (Rationale B, KSR decision, MPEP 2143) as well as enhancing the spectral coverage of the incident light (Barr, [0100 and 0117]).

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2011/0109607) in view of Barr et al. (US 2018/0366654) as applied to claims 1 and 5-8 above, and further in view of Huang et al. (US 2017/0077429).
Addressing claims 3-4, Wu and Barr are silent regarding the limitations of current claims.

Huang discloses adding quantum dot to bulk-heterojunction photoactive layer in order to increase photoconductive gain [0219].  Huang further discloses adding nanoparticles such as ZnO to the photoactive layer with the nanoparticle having bandgap of 3.4 eV [0164].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the photoactive layer of Wu in view of Barr with the quantum dot and nanoparticles disclosed by Huang in order to increase the photoconductive gain of the solar cell (Huang, [0219]).
	
Claim(s) 1-3 and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2011/0109607) in view of Lunt et al. (US 2020/0343053).  Further evidence is provided by Barr et al. (US 2018/0366654) and Kirner et al. (WO 2019/116031).
Addressing claims 1-2 and 5-8, Wu discloses a mobile electronic device (e-book, [0012]) with high-energy photon solar recharging functionality (fig. 1) comprising at least:
	a display module 104 [0024], capable of displaying the screen’s 104 graphic (it is what a display does);
	a solar cell 102 (fig. 1) comprising at least:
	an anode 304 comprising a transparent electrode layer [0028];
	a photoactive layer 302 with an average of absorption coefficients in the wavelength range of 500 nm to 800 nm which is smaller than 30% of the average of absorption coefficients of the material in the range of 350 nm and 500 nm; said averages are calculated over the measurements in round nanometer values and 1 nm increments (the limitation would have been obvious to one of ordinary skill in the art based on the teaching of Wu for the following reasons:
Wu discloses in fig. 4 two experiments where the photoactive material has the  transmission of light in the range between 500 nm to 800 nm that is much higher than the transmission of light in the range between 350 nm and 800 nm.  Fig. 4 shows the transmission of light at 350 nm – 480 nm below or at 10% and transmission of light at 500 nm to 780 nm between 15% and 80%, which implies the average transmission of light in between 350 nm to 500 nm is less than 30% of the transmission of light between 500 nm to 800 nm.  Based on the data in fig. 4, it is believed that Wu implicitly disclose relationship between the absorption of light between 350 nm and 500 nm versus the absorption of light between 500 nm to 800 nm is an inverse of the relationship between the transmission of light between 350 nm and 500 nm versus the transmission of light between 500 nm to 800 nm.  This is evidenced by the disclosure of Barr, which is about a photovoltaic device that is designed to be visibly transparent or transmitting the majority of light in the visible spectrum while absorbing light in the UV and near infrared spectrum, in paragraph [0026] that states “visible transmittance of 30%, or absorption of 70%”.  Therefore, based on the teaching of Wu and the evidence provided by Barr, it is believed that Wu implicitly discloses the average of absorption of light in the wavelength range of 500 nm to 800 nm is smaller than 30% of the average of absorption of light in the range of 350 nm to 500 nm.
Wu further discloses the solar cell is designed to be transparent to visible light spectrum in order to not interfering with the display effect [0013] and provide visual comfort to the human eye [0037].
Wu further discloses in paragraphs [0030-0032] the bandgap energy of the photoactive layer is tuned to achieve the corresponding transparency in desired wavelengths.
Therefore, at the time of the effective filing date of the invention, one with ordinary skill in the art would have arrived at the claimed average of absorption coefficients in the wavelength of 500 nm to 800 nm that is smaller than 30% of the average of absorption coefficients of the material in the range of 350 nm and 500 nm when performing routine experimentation with the material and bandgap of the photoactive layer as suggested by the experiments 1 and 2 of Wu in order to optimize the visible transparency of the photoactive layer in the range between 500 nm to 800 nm and absorption of light outside of 500 nm to 800 nm, that includes light in the range of 350 nm to 500 nm, to minimize the interference of the display effect and enhance visual comfort to the human eye.
a cathode 300 comprising a transparent electrode layer [0028];
a charging mechanism capable of recharging the device (fig. 1);
wherein said solar cell 102 is positioned in front of the display module 104, towards the outer surface of the screen (fig. 2), and electrically connected to the charging mechanism of the device (fig. 1);

Wu is silent regarding the average visible light transmittance of the solar cell is over 60%.

Lunt discloses solar cell having average visible transparency greater than 60% [0117] in order to reduce optical interference when viewed by a human [0017].  Lunt further discloses the photoactive layer is composed of a semiconductor with bandgap about 3.05 eV [0115] that falls within the claimed range.  The solar cell of Lunt further includes electron transport layer [0024], hole transport layer [0135] or both [0135-0137].  Lunt also discloses the solar cell includes a tandem structure [0110].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the device of Wu with the solar cell comprising the photoactive layer, hole transporting layer and electron transporting layer disclosed by Lunt in order to obtain a visibly transparent solar cell that reduces optical interference when viewed by a human (Lunt, [0017]) as well as having high visible light spectrum transparency property that is desired by Wu.

Addressing claim 3, in paragraphs [0027 and 0029] Lunt discloses adjunct layers, which are part of the photoactive layer, include the claimed material that meet the limitation of current claim.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2011/0109607) in view of Lunt et al. (US 2020/0343053) as applied to claims 1-3 and 5-8 above, and further in view of Swarnkar et al. (Science, 354 (6308), 2016).
Addressing claim 4, Wu and Lunt disclose the photoactive layer having bandgap energy that falls within the claimed range of greater than 2.47 eV.  However, Wu and Lunt are silent regarding the photoactive layer is composed of particles falling under the categories of quantum dots or nano-rods.

Swarnkar discloses a perovskite photovoltaic cell comprising quantum dots for improving stability and efficiency (Abstract).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the device of Wu in view of Lunt with the quantum dot material in order to improve the stability and efficiency (Swarnkar, Abstract).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118. The examiner can normally be reached Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        06/22/2022